FILED
                              NOT FOR PUBLICATION                              DEC 18 2014

                                                                           MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


DARRELL GARRETT,                                   No. 14-15637

                 Plaintiff - Appellant,            D.C. No. 1:11-cv-00686-SAB

  v.
                                                   MEMORANDUM*
F. GONZALEZ, Warden; et al.,

                 Defendants - Appellees.


                      Appeal from the United States District Court
                          for the Eastern District of California
                  Stanley Albert Boone, Magistrate Judge, Presiding**

                             Submitted December 9, 2014***

Before:         WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Darrell Garrett, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Garrett consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deprived him of food in violation of the Eighth Amendment. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C.

§§ 1915A and 1915(e)(2). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000);

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

        The district court properly dismissed Garrett’s action because Garrett failed

to allege facts sufficient to show that the deprivation of food resulted in any pain or

injury to his health. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are to be liberally construed, a plaintiff still must

present factual allegations sufficient to state a plausible claim for relief); Foster v.

Runnels, 554 F.3d 807, 814 (9th Cir. 2009) (“The sustained deprivation of food can

be cruel and unusual punishment when it results in pain without any penological

purpose.”); LeMaire v. Maass, 12 F.3d 1444, 1456 (9th Cir. 1993) (“The Eighth

Amendment requires only that prisoners receive food that is adequate to maintain

health . . . .”).

        We reject Garrett’s contention concerning the three-strike law, 28 U.S.C.

§ 1915(g).

        AFFIRMED.




                                            2                                      14-15637